Exhibit Exhibit 21.1 SUBSIDIARIES OF BLYTH, INC. Subsidiaries of the Registrant/U.S. Other Names Under Which Subsidiary Does Business State of Incorporation 1. Blyth Home Expressions, Inc. Delaware 2. Blyth Direct Selling Holdings, Inc. Delaware 3. Blyth Catalog and Internet Holdings, Inc. Delaware 4. Blyth VSH Acquisition Corp.* Delaware 5. BJI Corporation Delaware 6. Candle Corporation of America (Delaware) Delaware 7. FVA Ventures, Inc.* California 8. KWA, Inc. Minnesota 9. Candle Corporation of America New York 10. Miles Kimball Company Wisconsin 11. PartyLite Gifts, Inc. PartyLite Virginia 12. PartyLite Holding, Inc. Delaware 13. PartyLite Worldwide, Inc. PartyLite Delaware 14. Purple Tree, Inc. Delaware 15. The Sterno Group LLC Delaware 16. ViSalus Holdings, LLC* Delaware 17. Blyth Asia Limited Hong Kong 18. Blyth Candles Ltd. Ireland 19. Blyth Holding B.V. Netherlands 20. Blyth HomeScents International UK Limited England 21. Blyth International BV Netherlands 22. Blyth UK LLP England 23. CF Seasons Canada Inc. Canada 24. PartyLite A.p.S. Denmark 25. PartyLite A.S. Norway 26. PartyLite EuropeServices GmbH Germany 27. PartyLite Europe Technology GmbH Germany 28. PartyLite Gifts, Ltd. Canada 29. PartyLite GmbH Germany 30. PartyLite Handelsgesellschaft m.b.H. Austria 31. PartyLite Importaciones S.A. de C.V. Mexico 32. PartyLite Manufacturing Limited England 33. Partylite Oy Finland 34. PartyLite Pty Limited Australia 35. PartyLite, S.A. de C.V. Mexico 36. PartyLite SARL, Ltd. Switzerland 37. PartyLite SARL France 38. PartyLite s.p. z o.o. Poland 39. PartyLite S.R.L. Italy 40. PartyLite s.r.o. Czech Republic 41. PartyLite Trading SA Switzerland 42. PartyLite U.K., Ltd. England 43. Servicios Administrativos PartyLite, S.A. de C.V. Mexico 44. ViSalus Sciences Canada, Inc.ViSalus Sciences British Columbia * Blyth VSH Acquistion Corp. holds a 73.5% interest in ViSalus Holdings, LLC. FVA Ventures, Inc. is a wholly-owned subsidiary of ViSalus Holdings, LLC.
